PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/202,932
Filing Date: 6 Jul 2016
Appellant(s): Seo et al.



__________________
Mark J. Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
1.	Every ground of rejection set forth in the Office action dated November 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

4.	Claims 1-7, 9-12, and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0164020 A1) in view of Xia et al. (US 2015/0021556 A1).
Kim et al. discloses the following organic electroluminescent (EL) device (light-emitting element):

    PNG
    media_image2.png
    391
    463
    media_image2.png
    Greyscale

(Fig. 1) comprising anode (11), light-emitting layer (16) in an organic layer (15), and cathode (19); the light-emitting layer comprises host material comprising a mixture of a hole-transporting material and an electron-transporting material which forms an exciplex; the host material is combined with dopant (guest) material that emits fluorescent light (Abstract; [0038]-[0040]).  There exists a large overlapping area formed by the absorption spectrum of the dopant and the emission spectrum of the exciplex; energy is transferred from the host exciplex to the dopant material ([0045]).  The hole-transporting material includes the following compound:

    PNG
    media_image3.png
    354
    381
    media_image3.png
    Greyscale

(page 3) (second organic compound), and the electron-transporting material includes “π-electron poor heteroaryl” compounds with embodiments that “are not limited” ([0043]).  However, Kim et al. does not explicitly disclose the additional host material (first organic compound) as recited by the Applicant, particularly in regards to the energy and HOMO/LUMO limitations.  
	Xia et al. discloses the following compound:

    PNG
    media_image4.png
    208
    404
    media_image4.png
    Greyscale

(page 7) where X = O ([0015]), which is used as host material or as electron-transporting material in an organic EL device ([0016]); its utilization produces a device with improved results ([0056]).  It would have been obvious to incorporate Compound 19-X as disclosed by Xia et al. as the electron-transporting (host) material (first organic compound) to the light-emitting layer as disclosed by Kim et al.  The motivation is 
It is also the position of the Office that the photophysical limitations as recited by the Applicant would be inherently met through the use of TCTA and Compound 19-X as disclosed by Kim et al. and Xia et al., respectively.  Evidence is provided by the fact that TCTA is a second organic compound as preferred by the Applicant ([0182], [0190] of the present national phase publication), while Compound 19-X (first compound) includes “a π-electron rich heteroaromatic skeleton” and “a π-electron deficient heteroaromatic skeleton” (pyrrole and diazine skeletons, respectively) as recited by the Applicant; notice further that Compound 19-X as disclosed by Xia et al. is equivalent to the Applicant’s preferred first organic compound 4PCCzBfpm-02 (page 57 of the present national phase publication).

5.	Claims 13-15 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0164020 A1) and Xia et al. (US 2015/0021556 A1) as applied above and in further view of Kim (US 2014/0080237 A1).
	Kim et al. in view of Xia et al. discloses the organic electroluminescent (EL) device (light-emitting element) of Claims 1 and 30 as shown above.  However, the references do not explicitly disclose the component elements of the display device as recited by the Applicant.
	Kim discloses a method of constructing a display device utilizing an organic EL device; the method incorporates the use of color filters ([0055]).  Kim discloses that the method prevents masking defects, allowing for increased scalability ([0013]).  It would .

(2) Response to Argument
6.	The Appellant argues on pages 4-5 that the “contentions and arguments by the Examiner in the Final Rejection are clear error . . . based on improper hindsight reconstruction using the present application as a guide or blueprint.”  The Appellant further argues on pages 5-7 that Xia et al. “discloses at least 99 specific compounds,” conclusory statements have been used as motivation to produce the Appellant’s invention via hindsight reconstruction, and that Compound 19-X was not one of the example compound which was utilized in the example devices.  The Appellant concludes on pages 7-9 that impermissible hindsight has been utilized to reconstruct the Appellant’s invention as there were “no facts gleaned from the prior art that would lead one to the specific combination of compounds in the rejection” and that “there has been no showing in the rejection that the prior art suggests the modification with the specific compounds contended in the rejection.”  Appellant’s arguments have been fully considered but they are not persuasive.
Primary reference Kim et al. discloses an organic electroluminescent (EL) device (i.e., light-emitting element) comprising a light-emitting layer comprising a dopant 
Secondary reference Xia et al. discloses Compound 19-X (with X = O) among a highly finite list of compounds (i.e., less than 100) which are used as electron-transporting host material in the light-emitting layer of an organic electroluminescent (EL) device ([0016], [0045]).  Contrary to the Appellant’s arguments, Xia et al. discloses clear motivation to combine (i.e., beyond knowledge that is “gleaned only from applicant’s disclosure” as argued by the Applicant), with the obvious knowledge that the scope of Xia et al.’s inventive compounds is not merely limited to those utilized in the device embodiments in the Examples.  Xia et al. discloses that its inventive compounds were “found to have surprising and unexpected properties when used as hosts in the emissive layer” of an organic EL device, wherein the biscarbazole compounds with azaDBX having two nitrogens on the same ring (as found in Compound 19-X) led to improved results ([0056]).  Hence, it was the position of the Office that the incorporation 

7.	The Appellant argues on pages 9-10 that the examiner has failed “to provide rationale or evidence to show inherency,” that there has been “no justification or facts” as to how the photophysical limitations necessarily flow from the cited prior art, and that a certain result or characteristic may occur or be present in the prior art is insufficient to establish inherency.  Applicant's arguments have been fully considered but they are not persuasive.  It should be noted that the photophysical limitations as recited in the claims would be inherently met through the use of TCTA (second organic compound) and Compound 19-X (with X = O) (first organic compound) as disclosed by Kim et al. and Xia et al., respectively.  Evidence has been provided by the Office in the rejection; TCTA is a second organic compound specifically identified and preferred by the Applicant with a known hole mobility of 1x10-6 cm2/V·s or higher ([0182]-[0183], [0190] of the present national phase publication), while Compound 19-X (with X = O) is a first organic compound that is equivalent to the Applicant’s preferred first organic compound 4PCCzBfpm-02 which has known difference between a singlet excitation energy level and a triplet excitation energy level of 0.14 eV (page 57, [0699] (Table 5) of the present national phase publication).  Notice that there has been no argument by the Office that the photophysical properties would only possibly or may occur from the construction as disclosed by Kim et al. in view of Xia et al.  The use of Compound 19-X (with X = O) of 

8.	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY YANG/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                          

                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.